Title: From John Adams to Boston Patriot, 9 May 1809
From: Adams, John
To: Boston Patriot


				
					Sirs,
					Quincy, May 9, 1809.
				
				At first I intended to encumber your paper with no
Documents but such as were absolutely necessary for my
own vindication. But as the peace with France in eighteen hundred
was not only an event of great importance in itself, but
produced demonstrations of the prejudices, passions, views,
designs and systems of parties, more perhaps than any
other; I hope you will allow me room for such other papers as may serve to throw light upon this subject. At
present it may not be very interesting, but the cause of
truth and justice may hereafter be promoted by having
the facts and evidences laid together in a series. The
future policy of the nation will not be injured by it.
Besides the communications already published from the
sovereign of the French nation, through their Minister of
foreign relations, their diplomatic organ at the Hague, and
our Minister there, another was communicated through
the same channels in these words:—Copy of a letter dated Paris, 11th Fructidor, 6 year,
(August 28, 1798,) from Mr. Talleyrand, as Minister of Exterior Relations, to Mr. Pichon, Secretary
of Legation, Hague.TRANSLATION.I see with pleasure, citizen, that the intercourse of society has procured you some political conversations with Mr. Murray. I entertain an esteem for that Minister.—Like all the men at the head of the affairs of the United
States, he has received the impressions which the British
Cabinet has known how to give, against us. He thinks
the measures of his government just and supports them:
but he possesses reason, understanding, and a true attachment to his country: he is neither French nor English:
he is ingenuously an American. I am not at all surprised
that he has appeared to you to wish sincerely for the reconciliation of the two Republics. I will therefore cheerfully answer the questions you put to me, on different
points, which appeared to you, not to be well established
in his mind. I do not see, between France and the United States any clashing of interest, any cause of jealousy.
The Americans wish to be fishermen, sailors, manufacturers, and especially husbandmen. In all these points of
view, their success is more at the expense of England than
us. Why should we be uneasy about them? They aspire to the consolidation of their national existence, and
it is to our purpose that they should succeed. In fact, we
should have decided upon very superficial views, to sustain their Independence, if the matter was to separate them
from England, merely to leave them finally insulated among themselves, on an extensive seacoast, weak rivaling,
and impoverished by each other, and torn by foreign intrigues. We know that Great Britain would soon have
put together, piece by piece those scattered shreds, and
we should have done nothing useful for ourselves, if so
miserable a chance of it, were not daily rendered more
remote.
What, therefore is the cause of the misunderstanding,
which, if France did not manifest herself more wise, would
henceforth induce a violent rupture between the two Republics? Neither incompatible interests, nor projects of
aggrandizement divide them. After all, distrust alone
has done the whole. The government of the United
States has thought, that France wanted to revolutionize it.
France has thought that the government of the United
States wanted to throw itself into the arms of England. It does not require much skill to divine, which is the Cabinet interested in the two events producing each other,
and which invisibly puts in motion all the expedients calculated to make them take effect. Let us open our eyes
on both sides. I am disposed to admit that the conduct
of the government of the United States may be explained
by other causes than those heretofore presumed. But let
it on its part, understand, that the French government,
wounded as it may be, is too wise to entertain the views
of disturbance, which the other supposes. It concerns a
Republic, founded on the system of Representation, to support and not to weaken similar establishments. The stability of this system abroad is a necessary example at home.
France in fine, has a double motive as a nation and as a
republic, not to expose to any hazard, the present existence of the United States. Therefore it never thought
of making war against them, nor exciting civil commotions
among them: and every contrary supposition is an insult
to common sense.
These fundamental principles being established, it is
natural to ask by what fatality, a good understanding was
not long since restored? It was because irritation being
mingled with distrust, neither party yielded to real conciliatory inclinations. In the United States it was supposed
that the French government was temporizing, in order to
strike the blow with greater certainty; whence resulted a
crowd of measures, more and more aggravating. In
France it was supposed that the government of the United
States, wished only the appearances of a negociation,
whence resulted a certain demand for pledges of good faith.
Let us substitute calmness for passion, confidence for
suspicions, and we shall soon agree. I used my endeavors
to enter upon a negociation in this spirit, with Mr. Gerry. My correspondence with him, until the day of his
departure, is a curious monument of advances on my
part, and of evasions on his. It is wrong to think that
I confined myself to vague protestations. Among that
series of official Letters, which will doubtless be published
at Philadelphia, I select one of the 30th Prairial, wherein you will see that I make very positive propositions, without any mixture of preliminary conditions. This letter
was followed by three notes upon the Articles to be discussed, and I intended to complete the others in this manner, if Mr. Gerry had not refused to answer thereto.
When it became necessary to abandon the idea of treating with that envoy, who thought it important only to
know how a negociation might thereafter be resumed, I
gave him the most solemn assurances concerning the reception that a new plenipotentiary would receive. It was
far from my thoughts to insinuate that the President
should send one from the United States, instead of investing with his powers some one who was in Europe; far
less that the envoy should land directly in France, instead
of announcing it in a neighboring country. I wished
merely to say that the Executive Directory was so decided
for a reconciliation, that all tampering would be superfluous, that an act of confidence in it, would excite its own.
I should be very badly understood, if there should be found
in my expressions, a restriction on the nature of the choice
which the President might make. I wished to encourage
Mr. Gerry by testimonies of regard, that his good intentions merited. Although I could not dissemble that he
wanted decision at a moment when he might have easily
adjusted every thing. It does not thence follow that I
designated him; I will even avow that I think him too
irresolute to be fit to hasten the conclusion of an affair of
this kind. The advantages that I prized in him are common to all Americans, who have not manifested a predilection for England. Can it be believed that a man who
should profess a hatred or contempt of the French Republic, or should manifest himself the advocate of royalty,
can inspire the Directory with a favorable opinion of the
dispositions of the government of the United States? I
should have disguised the truth, if I had left this matter
ambiguous: it is not to wound the Independence of that
government, to point out to a sincere friend of peace, the
shoals he ought to avoid. As to the mediation of the Batavian Republic and of
Spain, I do not know that there is any serious question
about it, and it appears to me absolutely useless. The
United States might hesitate, in the present state of things,
to refer themselves to their impartiality, and besides I see
no subject which may not be arranged directly.
I know that the distance which separates France and the
United States opens a vast field for incident, and there
have been but too many of them. But the Executive
Directory is unshaken in the conduct which may best obviate them. The excess even of provocations has deadened their effect.—The government of the United States
surrounds itself with precautions against an imaginary attack. To stretch the hand to deluded friends, is what
one republic owes to another, and I cannot doubt that
the dignity of that attitude will convince the President of
our pacific dispositions.
The two governments ought above all to be attentive
to indirect attempts to alienate them still more. Their
prudence will secure this object, and I shall cite but one
example of it. You have told Mr. Murray the truth
respecting Dr. Logan. But I perceive, that on all hands
it is attempted to produce a belief in America, that we
are negociating with him. On the 7th of this month a
very insidious paragraph was inserted in the “Bien Informé.” It is therein intimated, that guided by the citizen Thomas Paine, Dr. Logan has made application to
the Executive Directory, in the character of secret agent.
The Doctor has complained of it bitterly to me. He
has no need of justifying himself concerning a matter,
the falsity of which I know better than any body: but
he assured me that having once met Thomas Paine, at
the house of a third person, he found him so prejudiced
against the United States, and so opinionative, with respect to an influence he neither possesses among them nor
us, that he abstained from conversing any more with him.
Moreover, to cut short all misunderstanding, I engaged
Dr. Logan to postpone, till another time, the experiments
he proposes to make on agriculture, and to return home. As to Mr. Hitchborn, of Massachusetts, I was even ignorant till now that he was in Europe. A single word will
suffice for the rest.
We want nothing but justice on the part of the United
States: we ask it: we offer it to their government: it
may depend upon the candor of the Executive Directory.You will not doubt, citizen, that I approve of the communications which your zeal has caused you to seek with
Mr. Murray, since I enable you to resume them with official elucidations, &c. &c. &c.
Ch. Mau. TalleyrandThis and all the other communications from the French
minister, heretofore published in my letter to you, were
produced by my message to Congress of the 21st of June
1798, which was in these words:Gentlemen of the Senate, and
Gentlemen of the House of Representatives,While I congratulate you on the arrival of General
Marshall, one of our late envoys extraordinary to the French
republic, at a place of safety, where he is justly held in
honor, I think it my duty to communicate to you, a letter
received by him from Mr. Gerry, the only one of the
three who has not received his congé. This letter, together with another from the minister of foreign relations
to him, of the 3d of April, and his answer of the 4th,
will shew the situation in which he remains, his intentions
and prospects.
I presume, that before this time he has received fresh
instructions, a copy of which accompanies this message,
to consent to no loans, and therefore the negociation may
be considered at an end. I will never send another minister to France, without assurances that he will be received, respected and honored, as
the representative of a great, free, powerful and independent
nation.John AdamsUnited States, June 21st, 1798.In my next letter you will have the evidence of the
compliance of the French government with the conditions
and requisitions in my message to the Senate, nominating
Mr. Murray and others ministers and envoys to France.
				
					John Adams.
				
				